DETAILED ACTION 

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	     Claims 19-40 are pending upon entry of amendment filed on 11/7/19.

3.	       Applicant’s submission of IDS filed on 11/7/19, 1/31/20, 7/17/20 and 12/10/20 has been considered.  The copies of the non-patent literatures are filed in USSN 13/581,245.

4.	The oath filed on 8/27/19 has been entered.

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


6.	Claims 19-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2007/0122402 (IDS reference) in view of U.S. Pat. No 4,727,027 (IDS reference).

The ‘402 publication teaches preparation of polyclonal immunoglobulin formulations at concentration between 5-25% ([0012-0015, note 200g/l]).  Claims 24 and 35 reciting 14-20% are included in this rejection as the subcutaneous administration is 15-20% ([0015]) and the polyclonal IgG is isolated from human plasma ([0018]).  The ’402 publication further teaches 

The disclosure of the ‘402 publication differs from the claimed invention in that it does not teach the specific concentration of oxygen dissolved in the formulation and storage conditions as recited in claims 19-24 and 33 of the instant application. 

The ‘027 patent teaches the flush with nitrogen gas for 1 hour in order to achieve oxygen level below 1 ppm (col. 11).  Given that the oxygen level of the prior art is less than 1umol/l, the absorbance at A 350-500nm below 0.28 and storage for 24months at 25oC are expected to be achieved. As is evidenced by the specification of the instant application in [0044-0049], the introduction (e.g. gassing) with nitrogen gas was sole means of achieving oxygen content of less than 7%, flushing with nitrogen gas as in the '027 patent would be sufficient to achieve less than 7%.  Thus, storage for 24 months at 25oC in the dark or 6 months storage at 37oC in the dark is expected property.  Further, achieving less than 1umol/l of oxygen, having the gas of headspace approximately at atmospheric or higher than atmospheric pressure, having the content of inert gas in the gas of the headspace is less than 20% as in claims 19 and 33 is also expected property of immunoglobulin with 1umol/l of oxygen. Claims 19 and 33 are included in this rejection.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add inert gas to the immunoglobulin formulation to reduce amount of oxygen dissolved in the composition as taught by the ‘027 patent. 

One of ordinary skill in the art would have been motivated to do so because the addition of inert gas reduce oxygen level of solution and this reduction of amount of dissolved oxygen in the solution inhibits denaturation of proteins (abstract, claims, examples). 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie .

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 19-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Pat. 9,422,364

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘364 patent recites a process of preparing a storage system for immunoglobulin formulation comprising filling the container with gas other than air and sealing the container wherein the gas forms a headspace above the preparation and wherein the gas of the headspace has on oxygen content less than 20% and conditions set forth in claim 19 of the instant application.


10.	      Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
May 11, 2021 


/YUNSOO KIM/Primary Examiner, Art Unit 1644